Title: To James Madison from Elias Boudinot, 7 December 1804
From: Boudinot, Elias
To: Madison, James


SirMint of the united States Decr. 7. 1804
When I came to the Directorship of the Mint, I found a large Frame Building, containing a very large Furnace, built at the Extremity of Sixth Street in this City, on a Lott of Mr. Penn’s with the Consent of his Agent without rent, which I was informed was absolutely necessary for conducting the Business of the Mint.
This appeared to me, a very expensive establishment; but submitted to it as a Case of necessity. On a further acquaintance with the Department, and on making some new Arrangements, I was happy to find that it was wholly unnecessary, and have for some years, improved it merely as a Store House for Coal &c.
It is now in want of repair, which cannot be done without considerable expence. The Use of it, is not worth the repairs, and we ar⟨e⟩ now called upon to remove it, or submit to a reasonable rent for the Lotts. I submit it therefore to the Consideration of the President, to have the Iron, of which there is a considerable quantity, round the Furnace, taken for the use of the Mint, and the ruins of the House sold at public auction, for the benefit of the Mint. They will bring, perhaps, two or three hundred Dollar⟨s⟩ which will be so much saved to the united States. I have the honor to be with great respect Sir Your very Hble Servt
Elias Boudinot D M
